           Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE



Ian B. Freeman et al.

      v.                                              Civil No. 20-cv-963-LM
                                                      Opinion No. 2021 DNH 122 P
City of Keene et al.



                                      ORDER


      Plaintiffs Ian B. Freeman, Shire Free Church Monadnock, Malaise

Lindenfeld, Pho Keene Great, LLC, and Aria DiMezzo (d/b/a Reformed Satanic

Church) bring this action for declaratory, injunctive, and monetary relief against

defendants City of Keene and Governor Christopher T. Sununu. Plaintiffs

challenge the legality of a city ordinance and three of the Governor’s emergency

orders, all of which required persons to wear face masks in certain circumstances.

Presently before the court are defendants’ motions to dismiss. See doc. nos. 15 and

16. Defendants argue, inter alia, that plaintiffs lack standing because plaintiffs fail

to allege that they have suffered or are likely to suffer any concrete, particularized

injury. For the reasons explained below, the court agrees that plaintiffs have not

demonstrated standing and that this court lacks subject-matter jurisdiction.

Defendants’ motions to dismiss are therefore granted.
          Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 2 of 24




                             STANDARD OF REVIEW

      There are two ways to challenge a court’s subject-matter jurisdiction under

Federal Rule of Civil Procedure 12(b)(1).1 See Hernández-Santiago v. Ecolab, Inc.,

397 F.3d 30, 33 (1st Cir. 2005); see also 5B Arthur R. Miller et al., Federal Practice

& Procedure: Civil § 1350 (3d ed.). First, the defendant may challenge the

sufficiency of the allegations relied upon in the complaint to support jurisdiction.

See Hernández-Santiago, 397 F.3d at 33. Alternatively, the defendant can

challenge the accuracy of the complaint’s jurisdictional allegations. See id. The

court’s standard of review differs depending on the challenge brought. See Valentin

v. Hosp. Bella Vista, 254 F.3d 358, 363 (1st Cir. 2001). Where a defendant

challenges only the sufficiency of the complaint’s jurisdictional facts, the standard of

review is the same as the Rule 12(b)(6) standard. See Sevigny v. United States, Civ.

No. 13-cv-401-PB, 2014 WL 3573566, at *2-3 (D.N.H. July 21, 2014); Valentin, 254

F.3d at 363. Where a defendant challenges the accuracy of the plaintiffs’

allegations, those allegations “are entitled to no presumptive weight,” and “the

court must address the merits of the jurisdictional claim by resolving the factual

disputes between the parties.” Valentin, 254 F.3d at 363.




      1  Defendants purport to bring their standing challenges under Federal Rule
of Civil Procedure 12(b)(6). See doc. nos. 15-1 at 4-5; 16 at 1; 21 at 1-3. However,
standing is an issue of subject-matter jurisdiction. See Drewniak v. U.S. Customs
and Border Prot., Civ. No. 20-cv-852-LM, 2021 WL 1318028, at *1-2 (D.N.H. Apr. 8,
2021). Since Rule 12(b)(1) governs challenges to the court’s subject-matter
jurisdiction, the court analyzes defendants’ standing challenges under Rule 12(b)(1).

                                           2
         Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 3 of 24




       Here, defendants challenge only the sufficiency of the facts relied upon in the

amended complaint to demonstrate jurisdiction. Therefore, the court resolves the

standing issue under the familiar Rule 12(b)(6) standard. Under this standard, the

court accepts the factual allegations in the complaint as true and construes

reasonable inferences in plaintiffs’ favor. See Foley v. Wells Fargo Bank, N.A., 772

F.3d 63, 71, 75 (1st Cir. 2014). The court may also consider facts susceptible to

judicial notice, Rodríguez-Ramos v. Hernández-Gregorat, 685 F.3d 34, 37 (1st Cir.

2012), as well as any documents the authenticity of which is not disputed by the

parties, official public records, documents central to plaintiffs’ claims, or documents

sufficiently referred to in the complaint, see Ironshore Specialty Ins. Co. v. United

States, 871 F.3d 131, 135 (1st Cir. 2017). Dismissal is required if “the facts alleged

in the complaint, taken as true, do not justify the exercise of subject matter

jurisdiction.” Muniz-Rivera v. United States, 326 F.3d 8, 11 (1st Cir. 2003).

       In addition to their standing challenges, defendants argue that plaintiffs’

amended complaint fails to state a claim under Rule 12(b)(6). “When faced with

motions to dismiss under both 12(b)(1) and 12(b)(6), a district court, absent good

reason to do otherwise, should ordinarily decide the 12(b)(1) motion first.” Ne.

Erectors Ass’n of BTEA v. Sec’y of Labor, 62 F.3d 37, 39 (1st Cir. 1995) (citing Miller

et al., supra (“[T]he cases are legion stating that the district court should consider

the Rule 12(b)(1) challenge first because if it must dismiss the complaint for lack of

subject matter jurisdiction, the accompanying defenses and objections become moot

. . . .”). “It is not simply formalistic to decide the jurisdictional issue when the case



                                            3
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 4 of 24




would be dismissed in any event for failure to state claim. Different consequences

flow from dismissals under 12(b)(1) and 12(b)(6): for example, dismissal under the

former, not being on the merits, is without res judicata effect.” Id. (citation

omitted). Here, because the court concludes that plaintiffs lack standing, it does not

reach defendants’ additional arguments for dismissal. See id.; Deniz v. Munic. of

Guaynabo, 285 F.3d 142, 150 (1st Cir. 2002) (regarding district court’s 12(b)(6)

ruling “as a nullity” because district court lacked subject-matter jurisdiction); see

also, e.g., Aung v. Prettenhoffer, ___ F. Supp. 3d ___, 2021 WL 2458204, at *7-8 (D.

Mass. June 16, 2021).



                                   BACKGROUND

      The following facts are drawn from the amended complaint except where

otherwise indicated.



I.    The Governor’s Emergency Orders

      COVID-19 began circulating in the United States in late 2019 or early 2020.

Statistical models from that time suggested the virus would have a disastrous effect

on the country, spreading rapidly and causing millions of deaths. For example, a

report issued by a team at Imperial College in London predicted that, if left

unchecked, COVID-19 could cause up to 2.2 million deaths in the United States.

      Under New Hampshire law, the Governor has “the power to declare a state of

emergency . . . by executive order if the governor finds that a natural, technological,



                                           4
         Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 5 of 24




or man-made disaster of major proportions is imminent or has occurred within this

state,” and that such a declaration is needed to protect “the safety and welfare of

the inhabitants of this state.” RSA 4:45, I (2013) (amended 2021). “During the

existence of a state of emergency, and only for so long as such state of emergency

shall exist, the governor shall have and may exercise . . . emergency powers,” RSA

4:45, III (2013), including any power that is “necessary to promote and secure the

safety and protection of the civilian population,” RSA 4:45, III(e). See also RSA

4:47, III (2013) (governor also possesses “[t]he power to make . . . necessary orders

. . . to carry out the provisions of this subdivision in the event of a disaster beyond

local control”).

       “A state of emergency shall terminate automatically 21 days after its

declaration, unless it is renewed under the same procedures set forth in paragraph I

of this [statute].” RSA 4:45, II(a) (2013). “The governor may, by executive order,

renew a declaration of a state of emergency as many times as the governor finds is

necessary to protect the safety and welfare of the inhabitants of this state.” Id.

Prior to June 28, 2021, the New Hampshire Legislature could “terminate a state of

emergency by concurrent resolution adopted by a majority vote of each chamber.”

RSA 4:45, II(c) (2013) (amended 2021); see 2021 N.H. Laws 91:459 (amending RSA

4:45, II(c) to state that the legislature may terminate a state of emergency or any

emergency order issued pursuant to a state of emergency by a simple majority vote

of both houses); 2021 N.H. Laws 91:462-a.




                                            5
          Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 6 of 24




      On March 13, 2020, the Governor issued an executive order declaring a state

of emergency due to COVID-19. See N.H. Exec. Ord. 2020-04 (Mar. 13, 2020).2

After declaring a state of emergency, the Governor began issuing “emergency

orders” pursuant to RSA 4:45, III, and RSA 4:47. As is relevant to this case, the

governor issued an emergency order on August 11, 2020,3 “requiring face coverings

for certain scheduled gatherings of 100 or more individuals.” N.H. Emer. Ord. 63

(Aug. 11, 2020). Specifically, Emergency Order 63 required face coverings for

persons attending

      [s]cheduled gatherings of 100 or more people for social, spiritual, and
      recreational activities, including, but not limited to, community, civic,
      public, private, leisure, faith based, political, or sporting events;
      parades; concerts; festivals; conventions; fundraisers; and similar
      activities; where individuals are gathered in the same place at the
      same time.

Id. ¶ 1. The mask requirement did not apply to “[s]cheduled gatherings where

attendees are seated and separated by at least 6 feet from any person except those

that are (i) a member of that person’s household, or (ii) part of that person’s party,

or (iii) assigned to that person’s table.” Id. ¶ 2(a). Nor did it apply to state and local

governments, schools, or children under the age of two. Id. ¶ 2(b)-(c).




      2  All of the Governor’s executive and emergency orders relating to the
COVID-19 pandemic are available at the following URL:
https://www.governor.nh.gov/news-and-media/covid-19-emergency-orders-2020.

      3Through a series of executive orders, the Governor continuously extended
the COVID-19 state of emergency from March 13, 2020, through June 11, 2021. See
Exec. Ord. 2021-10 (May 28, 2021).

                                            6
          Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 7 of 24




      Emergency Order 63 specified that “[i]t shall constitute a violation of this

Order if” an “entity, property owner, facility owner, or person that organizes or

allows its property/facility to be used for a scheduled gathering of 100 or more

people . . . (a) knowingly violates this Order, or (b) refuses to comply with a prior

warning about the requirements set forth in this Order.” Id. ¶ 4. The Governor

authorized the Division of Public Health and state and local police to enforce

Emergency Order 63. Id. ¶ 5; see also N.H. Emer. Ord. 65 (Aug. 13, 2020)

(authorizing criminal and civil penalties for violation of any COVID-19 emergency

order).

      On November 19, 2020, the Governor issued Emergency Order 74 “requiring

persons to wear masks or cloth face coverings when in public spaces without

physical distancing.” N.H. Emer. Ord. 74 (Nov. 19, 2020). Specifically, the order

required

      all persons over the age of 5 within the State of New Hampshire [to]
      wear a mask or cloth face covering over their noses and mouths any
      time they are in public spaces, indoors or outdoors, where they are
      unable to or do not consistently maintain a physical distance of at least
      six feet from persons outside their own households.

Id. ¶ 1. The order defined “public spaces” to include “any part of private or public

property that is generally open or accessible to members of the general public,”

including but not limited to “lobbies, waiting areas, outside plazas or patios,

restaurants, retail businesses, streets, sidewalks, parks, beaches, elevators,

restrooms, stairways, [and] parking garages.” Id. ¶ 2.




                                           7
          Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 8 of 24




      The order specifically exempted nine categories of persons from its

requirements, including students and staff within public schools, persons with

medical conditions, and persons obtaining or providing services that require

temporary removal of a face mask. See id. ¶ 5. The order did not preclude

municipalities “from enacting their own ordinances related to the wearing of masks

or cloth face coverings that contain stricter provisions than those contained within

this Order.” Id. ¶ 4.

      By its own terms, Emergency Order 74 was to remain in effect through

January 15, 2021. Id. ¶ 7. On that date, the Governor issued Executive Order 81,

which extended the provisions of Emergency Order 74 through March 26, 2021. See

N.H. Emer. Ord. 81 (Jan. 15, 2021).4



II.   The City’s Ordinance

      On August 6, 2020, the City enacted Ordinance O-2020-09-A, entitled “An

Ordinance Relating to the Wearing of Face Coverings” (“the ordinance”). See doc.

no. 16-2. The ordinance required employees of “businesses” to wear a face covering

when interacting with the public. Id. § 66-171(a). It also required members of the

public “entering any business for any purpose” to wear face coverings “while

conducting their business.” Id. § 66-171(b). The ordinance defined “business” as

      any place, premises, or location within a premises (“Premises”),
      operated either for profit or not for profit, which is generally open to, or

      4 The Governor subsequently extended Emergency Order 74 through April
16, 2021. See N.H. Emer. Ord. 87 (Mar. 26, 2021). Plaintiffs have not sought to
amend their complaint to challenge Emergency Order 87.

                                           8
         Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 9 of 24




      accessible to the public, and into which the public is invited for the
      purpose of conducting any business customarily provided to the public
      by the business, including but not limited to retail stores, restaurants,
      banks, fitness centers, personal care facilities, food banks, grocery
      stores, thrift stores, theaters, City of Keene public facilities, and public
      conveyances licensed by the City of Keene; provided, however, that
      “business” shall not include any home occupation or business located
      ancillary to, or entirely within a private residence.

Id. § 66-171(d). The ordinance also required persons to wear face coverings when

present within the “interior common areas” of any “residential apartment complex

containing three or more residential units” unless social distancing of six feet could

be maintained. Id. § 66-171(c).

      The penalty for a “member of the public” for noncompliance with the

ordinance was limited to denial of entry to the facility he or she wished to visit. See

id. § 66-171(i). The ordinance provided graduated penalties for any “business” that

violated the ordinance: “a verbal warning for a first offense; a written warning for a

second offense; a fine of $100 for any third offense; and a fine of $250 for any fourth

or subsequent offense.” Id. The ordinance exempted children under the age of ten

and persons with medical or developmental conditions who could not safely wear a

mask or face covering. Id. § 66-171(f)-(g).

      Finally, the ordinance provided that it would “automatically and immediately

terminate, without the necessity of further action . . . upon the termination of the

COVID-19 State of Emergency by the Governor of the State of New Hampshire.” Id.

§ 66-171(l).




                                              9
           Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 10 of 24




III.   The Plaintiffs

       The amended complaint contains the following—and only the following—

information regarding the plaintiffs.

       Plaintiff Ian B. Freeman is a radio talk show host, a minister, and an

“ambassador” at “Bitcoin Embassy, NH.” His talk show, “Free Talk Live,” is

broadcast from within the City. It is syndicated on over 200 radio stations and two

television stations across the country.

       The amended complaint contains no factual allegations regarding plaintiff

Shire Free Church Monadnock.

       Plaintiff Malaise Lindenfeld is a chef and restaurateur. She has operated

three restaurants in New Hampshire: Audrey’s Café, Piedra Fina, and Pho Keene

Great. Audrey’s Café and Piedra Fina permanently ceased operations in early

2021.5 Pho Keene Great is still in operation.

       Plaintiff Pho Keene Great, LLC, is a Vietnamese restaurant in Keene. It

primarily serves the Vietnamese soup “pho,” which is a dish consisting of broth, rice

noodles, herbs, and meat.

       Plaintiff Aria DiMezzo is an author and was recently nominated by the

Republican Party for the Cheshire County Sheriff.

       Plaintiffs organized and participated in a rally within the City on August 15,

2020, protesting the use of face masks or coverings. The rally drew more than 100




       5Plaintiffs do not allege that the measures challenged in this lawsuit caused
these restaurants to close.

                                          10
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 11 of 24




people. Plaintiffs, along with most other attendees, did not wear face masks or

coverings at the rally. Plaintiffs do not allege that they were deterred from

organizing or participating in this rally due to the ordinance or any of the

Governor’s emergency orders. Nor do they allege that they were threatened with

enforcement of the ordinance or an emergency order at the rally, let alone that the

ordinance or an order was actually enforced against them.



IV.   The Claims and Procedural History

      Plaintiffs filed their original complaint on September 18, 2020. See doc. no.

1. They filed their amended complaint on February 12, 2021. See doc. no. 14. The

amended complaint brings five counts. In Count I, plaintiffs allege that the

ordinance is unlawful because the City lacks authority to enact an ordinance

requiring citizens to wear face masks or coverings and because the ordinance is

preempted by the Governors’ COVID-19 emergency orders. In Count II, plaintiffs

allege that the ordinance and Emergency Orders 63, 74, and 81 (“the orders”)

violate their rights to freely exercise their religions under the Federal and State

Constitutions. In Count III, plaintiffs allege that the ordinance and the orders

violate their rights to freedom of speech under the Federal and State Constitutions.

In Count IV, plaintiffs allege that the ordinance and the orders violate their rights

to procedural due process under the Federal Constitution. Finally, in Count V,

plaintiffs allege that the ordinance and the orders violate their rights of free

assembly under the Federal and State Constitutions.



                                           11
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 12 of 24




      Defendants filed the instant motions to dismiss the amended complaint on

February 26, 2021. Plaintiffs subsequently filed their objections, to which

defendants thereafter replied. On June 12, 2021—after defendants’ motions were

fully briefed and ripe for adjudication—the Governor’s declaration of a state of

emergency due to COVID-19 expired. See N.H. Exec. Ord. 2021-10 (May 28,

2021);NHPR Staff, After More than One Year, Gov. Sununu Will Let State of

Emergency Expire, NEW HAMPSHIRE PUBLIC RADIO (June 10, 2021), available at

https://www.nhpr.org/nh-news/2021-06-10/after-more-than-one-year-gov-sununu-

will-let-state-of-emergency-expire; see also Rodríguez-Ramos, 685 F.3d at 37; Fed.

R. Evid. 201. As of that date, all the Governor’s COVID-19 emergency orders

terminated, as did the ordinance. See RSA 4:45, III; doc. no. 16-2 § 66-171(l). The

parties have not briefed the effect of the state of emergency’s expiration on

plaintiffs’ claims or defendants’ motions to dismiss.



                                    DISCUSSION

      “Article III of the Constitution limits the jurisdiction of federal courts to

‘Cases’ and ‘Controversies.’” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 157

(2014) (quoting U.S. Const. Art. III, § 2). This case-or-controversy requirement “is

crucial in maintaining the ‘tripartite allocation of power set forth in the

Constitution.’” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006) (quoting

Valley Forge Christian Coll. v. Ams. United for Separation of Church and State,

Inc., 454 U.S. 464, 474 (1982)). As Chief Justice Marshall recognized long ago, “[i]f



                                           12
          Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 13 of 24




the judicial power extended to every question under the constitution it would

involve almost every subject proper for legislative discussion and decision . . . . The

division of power among the branches of government could exist no longer, and the

other departments would be swallowed up by the judiciary.” Id. (brackets and

emphasis omitted) (quoting 4 Papers of John Marshall 95 (C. Cullen ed. 1984)).

From the time of Chief Justice Marshall through the present day, the Supreme

Court has consistently recognized that “[n]o principle is more fundamental to the

judiciary’s proper role in our system of government than the constitutional

limitation of federal-court jurisdiction to actual cases or controversies.” Spokeo, Inc.

v. Robins, 578 U.S. 856, 136 S. Ct. 1540, 1547 (2016) (quoting Raines v. Byrd, 521

U.S. 811, 818 (1997)); accord, e.g., Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408

(2013).

      The doctrine of standing emanates from the case-or-controversy requirement;

it “developed . . . to ensure that federal courts do not exceed their authority as it has

been traditionally understood.” Spokeo, 136 S. Ct. at 1547; see also Clapper, 568

U.S. at 408 (standing requirement “serves to prevent the judicial process from being

used to usurp the powers of the political branches”). “The doctrine limits the

category of litigants empowered to maintain a lawsuit in federal court to seek

redress for a legal wrong.” Spokeo, 136 S. Ct. at 1547. Given the doctrine’s import

both in defining the federal judiciary’s constitutional subject-matter jurisdiction and

in maintaining the careful system of checks and balances set forth by the framers,




                                           13
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 14 of 24




courts “have always insisted on strict compliance with this . . . standing

requirement.” Byrd, 521 U.S. at 819.

      “The party invoking federal jurisdiction bears the burden of establishing

standing . . . .” Clapper, 568 U.S. at 411-12 (quoting Lujan v. Defenders of Wildlife,

504 U.S. 555, 561 (1992)). The plaintiff “must plead ‘sufficient factual matter to

plausibly demonstrate standing to bring the action.’” Perez-Kudzma v. United

States, 940 F.3d 142, 145 (1st Cir. 2019) (brackets omitted) (quoting Gustavsen v.

Alcon Labs., Inc., 903 F.3d 1, 7 (1st Cir. 2018)).

       To establish standing, a plaintiff must show, among other things, that it has

suffered an “injury in fact” that is both (a) concrete and particularized and (b) actual

or imminent, as opposed to conjectural or hypothetical. Friends of the Earth, Inc. v.

Laidlaw Env’t Servs. (TOC), 528 U.S. 167, 180-81 (2000); accord, e.g., Drewniak v.

U.S. Customs and Border Prot., Civ. No. 20-cv-852-LM, 2021 WL 1318028, at *10

(Apr. 8, 2021). The “injury in fact” requirement “helps to ensure that the plaintiff

has a ‘personal stake in the outcome of the controversy.’” Susan B. Anthony List,

573 U.S. at 158 (quoting Warth v. Seldin, 422 U.S. 490, 498 (1975)). “An allegation

of future injury may” satisfy the imminence prong of the injury in fact requirement

“if the threatened injury is ‘certainly impending,’ or there is a ‘substantial risk that

the harm will occur.’” Id. (quoting Clapper, 568 U.S. at 409, 414 n.5). “[A]llegations

of possible future injury,” on the other hand, “are not sufficient.” Clapper, 568 U.S.

at 409 (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)).




                                           14
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 15 of 24




       Defendants contend that the amended complaint “lacks any whiff of an

allegation” that plaintiffs have been harmed or imminently will be harmed in a

concrete and particularized way by the ordinance or the orders. They argue that,

while plaintiffs generally object to the lawfulness of the ordinance and orders, mere

disagreement with these measures does not constitute an injury in fact. Plaintiffs

respond that they have demonstrated standing because the amended complaint

plausibly alleges that they face a particularized and imminent threat of future

prosecution under the ordinance and orders.

        “In certain circumstances, ‘the threatened enforcement of a law’ may suffice

as an ‘imminent’ Article III injury in fact.” Reddy v. Foster, 845 F.3d 493, 500 (1st

Cir. 2017) (quoting Susan B. Anthony List, 573 U.S. at 158-59). When an individual

is subject to a “sufficiently imminent” threat of enforcement, “an actual arrest,

prosecution, or other enforcement is not a prerequisite to challenging the law.”

Susan B. Anthony List, 573 U.S. at 158-59. To show a pre-enforcement injury in

fact, the plaintiff “must demonstrate a realistic danger of sustaining a direct injury

as a result of the [law’s] operation or enforcement.” Blum v. Holder, 744 F.3d 790,

796 (1st Cir. 2014) (quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S.

289, 298 (1979)). “Allegations of a subjective ‘chill’ are not an adequate substitute,”

even when a plaintiff seeks to strike down a law on First Amendment grounds. Id.

(quoting Laird v. Tatum, 408 U.S. 1, 13-14 (1972)); see, e.g., Reddy, 845 F.3d at 502

(plaintiffs’ allegation that they feared prosecution under a challenged law failed to




                                          15
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 16 of 24




confer standing where plaintiffs failed to allege that conditions precedent to

enforcement were satisfied or likely to be satisfied).

      In Bechade v. Baker, the District Court of Massachusetts considered whether

a plaintiff had standing to challenge the lawfulness of that State’s mask mandate.

See Bechade v. Baker, Civ. Action No. 20-11122-RGS, 2020 WL 5665554, at *1-3 (D.

Mass. Sept. 23, 2020). The complaint alleged that the mask mandate forced

“people” to wear masks and rendered “individuals” subject to punishment but did

not “allege that [plaintiff] has personally been forced to wear a mask or to require

her employees to wear a mask on any occasion.” Id. at *2. At most, the complaint

“suggest[ed] that her injury is the general threat of fine that she faces for

noncompliance with the mask mandate.” Id. at *3. The court had little trouble

concluding that this undifferentiated and ambiguous threat of prosecution was

insufficiently particular; “[e]very resident of Massachusetts faces this same general

threat of enforcement, and [plaintiff] fails to plead any individual desire or

intention to violate the mask requirement which might distinguish her from other

residents.” Id.

      Plaintiffs’ amended complaint mirrors the Bechade complaint in all relevant

respects. Plaintiffs allege generally that the ordinance and the orders: “restrict

them from engaging in church services”; “require[ ] Plaintiffs [to] cover their mouths

in public”; “forbid [plaintiffs] and other citizens from expressing themselves in a

clear way”; “prevent Plaintiffs and other citizens from expressing their

disagreement with the measures”; “prevent [plaintiffs and other citizens] from



                                           16
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 17 of 24




choosing whether or not to wear a face mask or covering”; and “forbid [plaintiffs]

and other citizens from assembling and expressing their grievances in a clear way.”

Doc. no. 14 ¶¶ 143, 160, 167, 173. Plaintiffs do not identify any concrete, specific

instance in which they will be required to do, or prevented from doing, any of these

things. They merely state what they believe the ordinance and orders require them

(and others) to do and object to compliance with those perceived requirements.

      To the extent the amended complaint identifies any threat of enforcement,

the threat is no different than that faced by the general public. Such generalized

threats do not satisfy the requirement that plaintiffs’ injury be concrete and

particularized. See Valley Forge, 454 U.S. at 482-83; Bechade, 2020 WL 5665554,

at *3; see also Defenders of Wildlife, 504 U.S. at 573-74 (“We have consistently held

that a plaintiff raising only a generally available grievance about government—

claiming only harm to his and every citizen’s interest in proper application of the

laws, and seeking relief that no more directly and tangibly benefits him than it does

the public at large—does not state an Article III case or controversy.”).

      Nor do plaintiffs’ allegations satisfy the imminence prong of the injury in fact

requirement. It is notable that the only allegation in the amended complaint

specific to the plaintiffs’ conduct concerns their organization of and attendance at a

rally protesting the City’s and Governor’s respective mask mandates. See doc. no.

14 ¶ 128. Plaintiffs allege that they organized and participated in a rally on August

15, 2020, in Keene to protest the laws they seek to challenge in this very lawsuit.

More than 100 people attended the rally (including the plaintiffs), and most



                                          17
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 18 of 24




individuals there did not wear face masks or coverings (including the plaintiffs).

Plaintiffs do not allege that they or others like them were discouraged from

organizing or attending the rally. They do not allege that anyone was threatened

with enforcement of the challenged measures for attending this rally. See Clapper,

568 U.S. at 411 (explaining that plaintiffs’ failure to offer evidence that they had

been surveilled under challenged surveillance law substantially undermined

standing). They do not even allege that they subjectively feared enforcement of the

ordinance or orders for participating in the protest. It appears from the plaintiffs’

own complaint that the measures they challenge have had no effect on their

conduct. This strongly suggests they have suffered no injury in fact. See Reddy,

845 F.3d at 503 (plaintiffs lacked standing to bring First Amendment challenge

where, among other things, plaintiffs acknowledged that the challenged law had not

affected their expressive activities).

      Similarly, plaintiffs have not identified a history of past enforcement, either

as to themselves or any other persons. “In assessing the risk of prosecution as to

particular facts, weight must be given to the lack of a history of enforcement of the

challenged statute to like facts . . . .” Blum, 744 F.3d at 798. Plaintiffs point out

that Emergency Order 65 provides for imposition of criminal and civil penalties for

persons who violate emergency orders. See N.H. Emer. Ord. 65; see also RSA 21-

P:47 (2013). That the orders are enforceable, however, does not mean they have a

history of being enforced. Plaintiffs—as the parties with the burden of

demonstrating standing, see Clapper, 568 U.S. at 411-12—fail to allege that the



                                          18
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 19 of 24




orders have a history of enforcement. Nor do they allege that the City has enforced

the ordinance. To the contrary, plaintiffs’ own allegations show that the ordinance

and orders were not enforced at their August 2020 protest. If anything, plaintiffs’

allegations suggest these measures have a history of non-enforcement.

      Plaintiffs contend that the First Circuit’s opinion in N.H. Right to Life

Political Action Committee v. Gardner supports the notion that they have standing.

Plaintiffs are incorrect. In N.H. Right to Life, the plaintiff, a political action

committee, sued to strike down certain statutory limitations on campaign

expenditures, and sough both declaratory and injunctive relief. See N.H. Right to

Life Pol. Action Comm. v. Gardner, 99 F.3d 8, 10-11 (1st Cir. 1996). The plaintiff

also sought a preliminary injunction that would enjoin the law’s enforcement as to

“three sets of expenditures which it intended to make” in connection with an

upcoming primary election. Id. at 11-12. For example, the plaintiff averred that it

planned to spend $900 on an advertisement in a specific edition of the New

Hampshire Right to Life Committee’s newsletter. See id. at 12. The defendants—

the New Hampshire Secretary of State and the Attorney General—took the position

that the expenditures at issue in the motion for preliminary relief would not run

afoul of the challenged laws, that the plaintiff therefore lacked standing to seek the

requested relief, and that the requested preliminary injunction should be denied on

that basis. See id.; see also Friends of the Earth, 528 U.S. at 185 (explaining that

the plaintiff “must demonstrate standing separately for each form of relief sought”).

The trial court agreed that plaintiffs lacked standing. See N.H. Right to Life, 99



                                            19
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 20 of 24




F.3d at 12. But rather than simply deny the plaintiff’s motion, the court took the

additional step of dismissing the suit in its entirety, sua sponte, for lack of subject-

matter jurisdiction. See id.

      On appeal of the district court’s dismissal, the First Circuit explained that,

while standing determinations are always reviewed de novo, “the court of appeals

must take an extra step” when a case is dismissed sua sponte for lack of standing.

Id. Specifically, the court must “scrutinize[e] the proceedings carefully to make

certain that the plaintiff has had a fair opportunity to put its best foot forward.” Id.

      The First Circuit ultimately held that the trial court was correct to focus on

the plaintiff’s standing to obtain the preliminary relief sought in denying the

plaintiff’s motion for a preliminary injunction; that motion was focused on obtaining

a ruling that would permit plaintiff to make three sets of specific expenditures, and

the defendants conceded that those expenditures would not run afoul of the statute.

See id. at 16. However, the trial court erred by dismissing the case in its entirety

sua sponte. In dismissing at the preliminary injunction stage, the trial court

“effectively denied [the plaintiff] any opportunity to develop its evidence and

arguments” with respect to whether it had standing to seek declaratory or

injunctive relief for expenditures not yet at issue. Id. That the plaintiff may have

lacked standing to pursue preliminary relief as to certain expenditures did not

compel a conclusion that the plaintiff lacked standing to seek other forms of relief

on the basis of other expenditures. See id.




                                           20
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 21 of 24




      Because the district court dismissed the action on its own motion, the First

Circuit “scrutinize[d] the entire record” closely. Id. The record disclosed that the

plaintiff was “an organization whose very purpose [was] to make political

expenditures. It has done so for more than a decade, and it intends to do so in the

future.” Id. Moreover, the plaintiff typically directed all of its fundraising efforts

toward political advocacy, and while certain of the plaintiffs’ expenditures might not

run afoul of the challenged expenditure limit, many of its “outlays, past and

prospective, at least arguably [fell] within” the challenged statute’s ambit. Id. It

was thus “highly probable that [the plaintiff] will at some point find itself either in

violation of a statute that takes direct aim at its customary conduct or be forced to

self-censor.” Id. Finding a credible threat of future prosecution on these facts, the

First Circuit held that the plaintiff had standing. See id. at 17.

      In contrast to N.H. Right to Life, plaintiffs here have had a full and fair

opportunity to respond to defendants’ standing challenge. The Governor first

challenged plaintiffs’ standing in a motion to dismiss the original complaint. See

doc. no. 11-1. Plaintiffs filed an amended complaint after reviewing the Governor’s

motion with reason to suspect that their standing would likely be challenged again.

See doc. no. 12 ¶¶ 3-5 (assented-to motion to continue pretrial conference) (noting

that plaintiffs planned to file an amended complaint in response to defendants’

motions to dismiss and that plaintiffs “anticipated the Defendants will file

dispositive motions in response to the Amended Complaint”). Plaintiffs also filed a

written objection responding to the Governor’s renewed argument that the case



                                           21
          Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 22 of 24




should be dismissed for lack of standing. See doc. no. 18. In sum, a major concern

animating the First Circuit in N.H. Right to Life—that the plaintiff had been

deprived of an opportunity to demonstrate standing—is absent in this case.

      Moreover, unlike the political action committee in N.H. Right to Life,

plaintiffs here have not identified any particular action they have taken or plan to

take (other than the August 2020 protest, which does not suggest an imminent

prosecution for the reasons discussed above) that may run afoul of the ordinance or

order. Nor do plaintiffs allege that their “very purpose” is to engage in the type of

conduct—going maskless in public and at large gatherings—that is proscribed by

the ordinance and orders. The N.H. Right to Life plaintiff was a political action

committee whose existence was premised upon taking the types of actions

proscribed by the challenged law. Unlike the plaintiff in that case, here the

plaintiffs are not on a collision course with the ordinance and orders.6

      For all of these reasons, plaintiffs have failed to allege an injury in fact; they

therefore lack standing to pursue this action. Because the court concludes it lacks




      6 The First Circuit appeared to state in N.H. Right to Life that courts should
“assume a credible threat of prosecution” whenever a plaintiff challenges a “non-
moribund” law that restricts expressive activity in the absence of “compelling”
evidence of non-enforcement. N.H. Right to Life, 99 F.3d at 15. Later cases from
both the Supreme Court and First Circuit have made clear that courts should not
relieve plaintiffs of their burden to demonstrate an actual or imminent injury. See
Blum, 744 F.3d at 799 (citing Clapper, 568 U.S. at 409); see also Sever v. City of
Salem, 390 F. Supp. 3d 299, 308 n.6 (D. Mass. 2019) (concluding that, to the extent
N.H. Right to Life held that courts should assume a credible threat of prosecution,
that holding cannot be reconciled with Clapper, Reddy, and Blum).


                                          22
        Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 23 of 24




subject-matter jurisdiction over plaintiffs’ claims, it does not consider defendants’

additional arguments for dismissal of those claims. See Ne. Erectors, 62 F.3d at 39.

       Before concluding, however, the court notes the following. The Governor’s

COVID-19 state of emergency ended on June 12, 2021, after plaintiffs filed their

amended complaint. All emergency orders still in effect as of that date expired

when the state of emergency did, see RSA 4:45, III, and the ordinance

“automatically and immediately” terminated, doc. no. 16-2 § 66-171(l). While the

expiration of the challenged measures would seem to substantially undermine—if

not entirely refute—plaintiffs’ claims of imminent enforcement, the court cannot

consider factual developments subsequent to the amended complaint’s filing when

assessing standing. See Lujan, 504 U.S. at 569 n.4; Becker v. Fed. Election

Comm’n, 230 F.3d 381, 386 n.3 (1st Cir. 2000) (standing is assessed based on facts

in existence “at the commencement of the case”).

       These developments do, however, give rise to a colorable argument that

plaintiffs’ claims are moot. See Calvary Chapel of Bangor v. Mills, ___ F. Supp. 3d

___, 2021 WL 2292795, at *8-10 (D. Me. June 4, 2021); Goodwin v. C.N.J., Inc., 436

F.3d 44, 48 (1st Cir. 2006) (“Whether a plaintiff has a sufficient stake in the

litigation is measured, at the commencement of the action, through the doctrine of

standing. Whether subsequent events have dissipated the plaintiff’s interest is

assessed through the prism of mootness.” (citation omitted)). Given the court’s

conclusion that plaintiffs lack standing, however, it need not further consider this

possibility.



                                          23
       Case 1:20-cv-00963-LM Document 24 Filed 08/10/21 Page 24 of 24




                                  CONCLUSION

      Defendants’ motions to dismiss (doc. nos. 15 and 16) are granted. Plaintiffs’

amended complaint (doc. no. 14) is dismissed. The clerk of court is directed to enter

judgment and close the case.

      SO ORDERED.




                                       __________________________
                                       Landya McCafferty
                                       United States District Judge



August 10, 2021

cc: Counsel of Record




                                         24
